Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11 July 2016. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, plural recitations of  “solid…fermentation system” and “liquid…fermentation system” are confusing and non-idiomatic (it is suggested that “solid” be replaced with “solids” and “liquid” with “liquids” in each instance), a transitional phrase such as “so that” is needed between “residual drinking water” and “the rainwater” for clarity, it is unclear if  “composed” introduces an open-ended or closed-ended limitation and should be replaced with “comprised of” or “consists of”, and each of “the above systems” (plural recitations) and “key parameters” lacks antecedent basis or is indefinite and ambiguous.
Also, throughout dependent claims 2-12 and in claims 13 and 14, plural recitations of  “solid…fermentation system” and “liquid…fermentation system” are confusing and non-idiomatic (it is suggested that “solid” be replaced with “solids” and “liquid” with “liquids” in each instance).

In claim 3 “comprises 1 to X…X is more than equal to 1” is indefinite and ambiguous and it is unclear if “composed” introduces an open-ended or closed-ended limitation.
In claim 4, “a structure and principle of…are completely the same”, “structures is that”, “consistent in height” (plural recitations) are vague and indefinite, or grammatically confusing introductory and transitional phrases.
In claim 5, “according to a length of” and “and when the horizontal drum rotates” are vague and indefinite, and it is unclear if “composed” (plural recitations) introduces open-ended or closed-ended limitations.
In claim 6 “comprises 1 to X…X is more than equal to 1” is indefinite and ambiguous, it is unclear if “composed” introduces an open-ended or closed-ended limitation, and “mainly comprises”, and “mainly comprises”, “is used for” (plural recitations), “is laterally opened”, “carries…and puts” are vague and indefinite, or grammatically confusing introductory and transitional phrases and “the urine fermentation liquid” lacks antecedent basis.
In claim 7, each of “are fixed in sequence”, “are uniformly formed”, “are uniformly fixed”, “are uniformly arranged” and “are uniformly distributed…in a disordered manner” are vague and indefinite, or grammatically confusing introductory and transitional phrases.

In claim 9, each of “when the boiler is used…”, “such as”, “adopts the following connection modes”, and each of “the aeration heads” and “solid…fermentation reactor” lack antecedent basis and “the biological deodorization filler” should apparently be “…filter”.
In claim 10, “mainly comprises” is vague and indefinite, and it is unclear if the recited “fermentation reactors” form components of the “aerobic fermentation systems” introduced in claim 1, and “the circulating pump is further installed…” is redundant with what is recited in claim 1.
In claim 11, each of “which are installed in system equipment”, “of all aspects”, “all parts” and “later inquiry and management” are vague, indefinite and ambiguous as to scope.
In claim 12, the preamble “for comprehensive treatment of system according to claim 1” is vague, indefinite and ambiguous as scope of treatment and individual systems encompassed and whether all limitations of claim 1 is incorporated; it is unclear whether various systems and components such as “the source separation pigsty ”, “fermentation system”, “aerobic fermentation” system components, odor and flue gas treatment system, and “test and control system” components and sub-components thereof refer back to these systems and components as introduced in claim 1 or are separately introduced again in claim 12.

in part I, “the…fermentation reactor”;
in part II, “controls to turn on or turn off”, “the SBRs are aerated intermittently…technique…process”,  “complete technique”, “regularly conveyed”;
in part III, “namely a solid part…liquid part”, “the liquid…reactor”;
in part IV, “the solid…reactor”, “all power driving devices”, “is shoveled up and dropped down”, “is fully stirred” and “enlarging a contact area”;
in part V, “through…or other sets of transferring equipment”, “the liquid…reactor”, “the whole hanging basket”, “if certain pig farms are qualified”, “in an incineration way or other sanitary ways”, “is omitted”;
in part VI, “enters a jack”, “the…reactor” (plural recitations lacking antecedent basis, and subsequent recitations of “the…reactor” throughout remainder of claims 12-14 also lacking in clear antecedent basis);
	in part VII, “is configured to realize the following methods”;
	in subpart 1, “after meeting a standard”;
	in subpart 2, “air input ends”, “partial fresh air”, “the standard” and “the hearth” lacking antecedent basis;
	in part VIII and subparts 1-3, “when the boiler is used…”, “such as”, “easily”, “the standard” (plural recitations), “the standard” and “the hearth” lacking antecedent basis;

	in part XI, “controls a power driving device”, “or a set time”, “under driving of contact blocks”, “by action of”, “because…collide”;
	in part XII, “the whole…process”, “controls to turn off…turn on”, “to a next working procedure”;
	in part XIII, “the material”, “the whole…process”, “(a biogas generating pit”, “for high temperature or medium temperature”, “to complete …process”, “applied to boiler system or power generation”, “residues…are rotten”; 
	in part XIV and subparts 1 and 2, “all aspects”, “comprehensive treatment”, “all constituents”, “the opening”, “set temperature all the time”, openings…are 0”, “is close to”, “under the condition of…”, “continuously rise up”, “slows down or shuts down the heating”, “are coordinately controlled”, “second or Mth…reactor…Nth…reactor”, “may be stabilized”, “key data in a data region”, “are stored for later inquiry”, “service staff..can find out faults and alarm” “by virtue of the cloud data”, and “are also favorable for completion and upgrading”.
	In claim 13, “configured to realize the following methods”, “a high temperature…fermentation system” (liquids or solids system?), and “all the time” and plural recitations of “the …reactor” are vague, indefinite and ambiguous and/or lack antecedent basis.
	In claim 14, “configured to realize the following methods”, “the standard” and plural recitations of “the …reactor” and “the hearth” are vague, indefinite and ambiguous and/or lack antecedent basis.

Independent system claim 1 is deemed to be distinguished and non-obvious over all of the prior art, at least in view of recitation of comprehensive treatment of cultivation pollution in a pig farm comprising flushing water, solid-liquid separation, solids high-temperature aerobic fermentation, liquids high-temperature aerobic fermentation, odor and flue gas, boiler and test and control systems; with the hot water pipeline of the boiler being connected with a respective heat exchange jacket or coil pipe of each of the fermentation systems. 
The closest prior art is represented by Lebesque et al patent 4,632,692 and Miyanouchi PGPUBS Document US 2011/0239716 who cumulatively teach processing of mixed solid and liquid waste generated from farms for cultivating and processing animals with separate aerobic and anaerobic fermentation systems for the liquids and solids waste, along with liquids/solids separation, treatment of generated odor and gases, and process control systems for controlling the systems. Denney et al PGPUBS Document US 2007/0218541; Kim patent 5,879,931 and Shindo patent 5,587,3210 also concern processing of animal-generated mixed waste by complex systems including aerobic fermentation systems coupled to boiler systems for removing and venting waste gases and odors. The prior art when considered in combination however does not suggest the further limitation of the hot water pipeline of the boiler being connected with a respective heat exchange jacket or coil pipe of each of the fermentation systems. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/01/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778